ORDER

PER CURIAM.
Lyndon W. Harr appeals from the trial court’s judgment denying his motion to modify child support and the award of attorney’s fees to Dorothea Moore. Father contends (1) he made a prima facie showing of a substantial and continuing change in circumstances and the trial court failed make a finding based on his Form 14 calculation, and (2) the trial court’s award of attorney’s fees was not proper because the findings of fact and conclusions of law were inadequate.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).